Citation Nr: 1227691	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  11-24 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for dental bridge for compensation purposes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter, and an observer


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to November 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's claims file, is currently at the Reno, Nevada RO.  

The Veteran testified at a March 2012 Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in Reno, Nevada.  A transcript of the hearing is associated with the claims file. 

In an unappealed and final March 2007 rating decision, the RO denied service connection for the Veteran's claimed dental disability.  If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to prior decisions on the claim.  38 C.F.R. § 3.156(c) (2011).  In October 2010, the Veteran submitted copies of his service personnel records (SPRs).  These SPRs were not associated with the claims file at the time of the March 2007 rating decision.  Thus, in the instant appeal, the Board will consider the Veteran's service connection claim for dental disability without requiring new and material evidence.  

With respect to the Veteran's claim of service connection for a dental disability, a review of the record indicates that the RO has adjudicated only the issue of entitlement to service connection for a dental disability for VA disability compensation purposes.  38 C.F.R. § 3.381(a) (2011); see also 38 C.F.R. § 4.150 (2011) (setting forth dental disabilities for which compensation is warranted).  The issue of entitlement to service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment has not yet been addressed, despite the Veteran's claim of in-service dental trauma.  See 38 C.F.R. § 17.161(2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim of service connection for a dental disability for compensation purposes must also considered as a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993). 

Inasmuch as the claim of service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment has not been adjudicated by the RO or the VA Medical Center, the Board does not have jurisdiction over it.  Thus, the issue of entitlement to service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment is referred to the RO for appropriate action.  The RO should refer the matter to the VHA pursuant to VA Fast Letter 12-18.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The record does not show that the Veteran currently has a dental disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for a dental disability for VA disability compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.§§ 3.381, 4.150 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a July 2010 letter, prior to the September 2010 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  It appears as though the Veteran's STRs may have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri. The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In addition to the Veteran's paper claims file, he also has an electronic file known as a Virtual VA file.  The Board has reviewed the electronic file in conjunction with the Veteran's claim and finds that the evidence of record there is either cumulative of the evidence currently associated with the paper claims file or is irrelevant to the instant claim.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

After considering the record, the Board finds that a VA examination is not necessary with respect to the Veteran's claim of service connection for a dental disability.  As set forth in more detail below, the evidence does not show, nor has the Veteran contended, that he currently has a compensable dental disability. Rather, he contends that service connection is warranted because the bridge that was placed in service continues to cause him problems.  Repaired teeth, however, are not disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.381, 4.150 (2011).  Absent competent evidence of a current compensable dental disability or persistent or recurrent symptoms thereof, an examination is not necessary.

Accordingly, the Board will address the merits of the Veteran's claim.  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Notwithstanding the foregoing, under current VA regulations, service connection for VA compensation purposes is only available for specified dental and oral conditions which are specifically delineated in 38 C.F.R. § 4.150.  A Veteran may be entitled to service connection for other dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381(a), 17.161 (2011).  As set forth above in the Introduction portion of this decision, the Veteran's claim of entitlement to service connection for treatment purposes has been referred to the RO for additional action on this claim.  

The dental and oral conditions which may be service-connected for VA compensation purposes are delineated at 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2011) and include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible (Diagnostic Code 9900).  Compensation is also available for loss of teeth but only if such loss is due to loss of substance of body of maxilla or mandible due to trauma or due to disease such as osteomyelitis, but not due to the loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran seeks service connection for a dental disability, specifically dental bridge repair due to trauma following in-service treatment for damage to the front teeth following trauma.  He contends that service connection is warranted because he continues to have problems with his repaired front teeth/bridge, causing problems with eating and pressing against his nasal passages and sinuses.  

Again, the Veteran's STRs are unavailable, but he has competently testified to having injured his front teeth following a fall in boot camp.  He recalled seeking treatment and being told that his teeth had loosened, but the dentist was vague about the diagnosis.  Upon transferring to Arkansas, he recalled swelling of the gums and toothaches in his front teeth.  The dentist indicated that his teeth had become abscessed and at least 3 of his front teeth were extracted, and a bridge was placed.  The Veteran indicated that he did not have any problems with the dental work from the time in service until a few years prior to his March 2012 Travel Board hearing.  There is no evidence of post-service treatment for any disability of the front teeth, but in 2005, a private dentist noted problems with the Veteran's bridge and that it needed to be replaced.  

After carefully considering the evidence of record, including the Veteran's contentions, the Board finds that the preponderance of the evidence is against the claim of service connection for a dental disability for purposes of VA disability compensation.  The Veteran credibly reports that teeth were damaged following a fall during boot camp and they were extracted and replaced with a bridge.  He indicates that he currently has problems chewing, and his bridge presses against his nasal passages and sinus area.  As noted in 38 C.F.R. § 4.150, tooth extraction with bridge replacement, is not considered a dental disability for VA compensation purposes.  See 38 C.F.R. §§ 3.381, 4.150 (2011).  

The record otherwise contains no indication the Veteran currently exhibits any potentially compensable dental disability, such as osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible, maxilla, ramus, or coronoid process; loss of the hard palate, not replaceable by prosthesis; nonunion of the mandible; limited motion of the temporomandibular articulation; or loss of teeth due to loss of substance of the body of the maxilla or mandible, which was incurred in service.  Id.  Indeed, he has not specifically contended otherwise.  

Further, the record fails to specify the nature of the dental condition claimed, the specific teeth implicated, or the facial bony structured affected.  There is no objective evidence of any dental condition for compensation purposes, or otherwise.  In essence, there is no present disability shown.  A current disability is a prerequisite to service connection under any theory of entitlement.  See Brammer, supra.

With respect to whether the Veteran's own testimony can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  A current dental disability for VA compensation purposes has not been established either through the clinical record or the Veteran's own statements.  Thus, the claim must fail. 

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER


Entitlement to service connection for a dental disability, dental bridge trauma, for VA compensation purposes is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


